Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Mazzarese on 9/27/2021.
The application has been amended as follows: 

In the claims 

10.    (Currently Amended)   A method for managing network flows with a network device based on sources of data, the method comprising:
            receiving a network message from an endpoint at [[a]] the network device, the network message including a source address for the endpoint, a destination address for an intended recipient of the network message, a label created by the endpoint that identifies each of (i) an application on the endpoint that generated the network message and (ii) a user identifier for a user of a process associated with the application that generated the network message, wherein the user identifier distinguishes between automated machine activity and human activity, and a payload of data from the application on the endpoint, wherein the network device is positioned within a network between the endpoint and the intended recipient;
            processing the network message on the network device to extract the label that identifies the application and the user identifier; 
based on a reputation of the application in a reputation database at the network device and the user identifier extracted from the label, determining a threat reputation of the application that generated the network message; and
            routing the network message to the destination address conditionally based on the threat reputation of the application identified in the label that generated the network message.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2021 and 10/15/2021 was filed after the mailing date of the Notice of Allowance on 8/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
s 1-4, 7-13, 16-17, 21-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
The Applicant argument(s) regarding “a label created by the endpoint that identifies each of (i) an application on the endpoint that generated the network message and (ii) a user identifier for a user of a process associated with the application that generated the network message, wherein the user identifier distinguishes between automated machine activity and human activity on the endpoint, and a payload of data from the application on the endpoint’ is persuasive. See Pre-Brief Conference Request filed on 6/1/2021 Page 3-4. 
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov